Citation Nr: 1506023	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  11-21 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for a lumbar spine disorder.

2.  Entitlement to service connection for a cervical spine disorder, to include as secondary to a service-connected lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. O'Connell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to August 1991.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).

The issue of service connection for a cervical spine disorder, to include as secondary to a service-connected lumbar spine disorder, is addressed in the Remand portion of the decision below and is remanded to the RO.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Veteran and her representative withdrew the appeal for the issue of an increased rating for a service-connected lumbar spine disorder.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for an increased rating for a service-connected lumbar spine disorder have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn in record in writing or at a hearing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b).  Withdrawal may be made by the veteran or her authorized representative.  38 C.F.R. § 20.204(a).

In an August 2014 letter and at the Veteran's August 2014 hearing before the Board, the Veteran and her representative withdrew the issue of an increased rating for a lumbar spine disorder.  Thus, there remains no allegation of error of fact or law for the Board to address with respect to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue and dismissal is warranted.


ORDER

The appeal as to the issue of an increased rating for a service-connected lumbar spine disorder is dismissed.


REMAND

Additional development is required before the Board can adjudicate the claim for service connection for a cervical spine disorder, to include as secondary to a service-connected lumbar spine disorder.  The Veteran underwent a VA examination in October 2009 to determine the etiology of her cervical spine disorder.  The VA examiner found the Veteran's cervical spine disorder was "less likely as not" related to her military service and based this opinion, in part, on the fact that the Veteran's career as a dental hygienist for over twenty years was more likely the cause of her cervical spine disorder.  At her hearing before the Board, the Veteran's representative pointed out that the Veteran was a dental technician during her six years of active duty service.  On one hand, the VA examiner opined that the Veteran's cervical spine disorder was not related to service, yet on the other hand, the examiner opined the cervical spine disorder was more likely than not due to the Veteran's work as a dental hygienist, which is the exact same work she performed for approximately six years while serving on active duty.  The VA examiner's opinion is contradictory, and therefore, the Veteran should be afforded a new examination and opinion to determine whether her cervical spine disorder was due to her military service or caused by her service-connected lumbar spine disorder.  On remand the Veteran's complete VA treatment records and any additional private treatment records should also be obtained.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford her the opportunity to identify or submit any additional pertinent evidence in support of her claims.  Based on her response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  In addition to requesting updated VA medical records, the RO must also request private medical records from Dr. Gregory M. Lower, an orthopedic doctor, and Dr. Gerald R. Woodard, a chiropractor, both who practice in Daytona, Florida.  The RO must also request private medical records from Palmer Chiropractic which also located in Daytona, Florida.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that she is ultimately responsible for providing the evidence.  The Veteran and her representative must then be given an opportunity to respond.

2.  After all VA and private records are obtained to the extent they are available, the Veteran must be afforded an appropriate VA examination by a VA examiner other than the October 2009 examiner to determine whether her cervical spine disorder is related to her military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any currently or previously diagnosed cervical spine disorder is related to the Veteran's active duty service.  The examiner must also state whether any currently or previously diagnosed cervical spine disorder is due to or aggravated by any service-connected disorder, to include the Veteran's service-connected lumbar spine disorder.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  The RO must notify the Veteran that it is her responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If an examination report is deficient in any manner, the RO must implement corrective procedures.

5.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claims on appeal.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and her attorney.  After the Veteran and her attorney have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


